J-A25034-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOHN CANNON,

                            Appellant                No. 1377 EDA 2013


              Appeal from the Judgment of Sentence April 8, 2013
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-CR-0000684-2012


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 18, 2014

        Appellant, John Cannon, appeals from the judgment of sentence

imposed following his bench conviction of aggravated assault (graded as a

felony of the first-degree), possession of an instrument of a crime, terroristic

threats,1 and related charges. We affirm.

        We take the relevant facts and procedural history of this case from the

trial court’s November 6, 2013 opinion and our independent review of the

record. Eric Wheeler, Keith Thomas, and Appellant are next-door neighbors

on a cul-de-sac in Norwood, Pennsylvania.       Mr. Wheeler has lived in the

neighborhood for approximately four years, and throughout this time,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2702(a)(1), 907(a), and 2706(a)(1), respectively.
J-A25034-14



Appellant has behaved in a hostile and abusive manner towards him by

shouting profanities, playing the drums constantly, blasting heavy metal

music, and calling Mr. Wheeler’s fiancé obscene names when she walks by

his house.   Mr. Wheeler has complained to the police on many occasions

about Appellant’s offensive behavior. Appellant has also threatened to shoot

or stab Mr. Thomas and members of his family.

     On January 7, 2012, at approximately 9:00 a.m., Mr. Wheeler, Mr.

Thomas, and Thomas’ three sons began organizing and cleaning their

garages while playing the radio. Appellant contacted the police to complain

about noise, and a police officer arrived in response.    The radio was not

playing at a high volume, and the officer left when he realized that the

complaint was baseless. Later that day, a police officer again arrived at Mr.

Wheeler’s home in response to Appellant’s noise complaint. Mr. Wheeler and

Mr. Thomas were playing with remote control cars, and Appellant yelled

“nice fucking cars you faggots,” while the officer was in the driveway. (N.T.

Trial, 1/23/13, at 24).   The officer left after concluding that the complaint

was baseless.

     Mr. Wheeler and Mr. Thomas then went into Thomas’ home to watch

football with a friend and Thomas’ sons. The men began drinking beer and

occasionally went outside to smoke cigarettes.     When they were outside,

Appellant shouted profanity-laced insults and threats from his yard.

Appellant was intoxicated and slurring his speech.      Mr. Wheeler was not

intoxicated and ignored Appellant.

                                     -2-
J-A25034-14



     The last time that Mr. Wheeler and Mr. Thomas went outside to smoke

cigarettes that evening, Appellant approached the fence between his yard

and Thomas’ yard and yelled “I’ll fuck you up.    I’ll fucking kill yous [sic]

both.” (Id. at 33). Mr. Wheeler spoke to Appellant for the first time that

day and said, “just go in mommy’s house.” (Id.). Appellant hurtled over

the fence, landed on his feet, and stabbed at Mr. Wheeler with a knife. Mr.

Wheeler raised his arm in a defensive gesture to protect his neck, and

Appellant stabbed the knife into and through Wheeler’s arm.      As Wheeler

bled profusely, Appellant danced around with the knife and pointed at

Thomas and Thomas’ son, telling them that he was going to “slit [their]

fucking throat[s] next.” (Id. at 38; see also id. at 37, 105). Wheeler was

rushed to the hospital and he suffered a severed artery, ligaments, and

tendons, along with trauma to his ulnar nerve, impairing his motion for

months. He experiences numbness in his arm and he has permanent scars.

     Police arrested Appellant after the incident and he gave a written

statement claiming Mr. Wheeler attacked him with a knife. He stated that

he grabbed the knife from Wheeler and swung it at him in self-defense.

     Appellant proceeded to a bench trial on January 23, 2013, and the

court found him guilty of the above-stated offenses. On April 8, 2013, the

court sentenced Appellant to an aggregate term of not less than ten nor




                                   -3-
J-A25034-14



more than twenty years’ incarceration, followed by five years’ probation.

This appeal timely followed.2

       Appellant raises the following issues for our review:

       1. Was not the evidence insufficient to convict Appellant of
       aggravated assault as a felony, in as much as Appellant did not
       act with the intent to cause serious bodily injury nor under
       circumstances manifesting extreme indifference to human life?

       2. Did the [trial] [c]ourt error in allowing pervasive testimony
       concerning prior bad acts committed by the Appellant?

(Appellant’s Brief, at 2).

       In his first issue, Appellant challenges the sufficiency of the evidence

to support his aggravated assault conviction. (See Appellant’s Brief, at 9-

15).3 Appellant argues that the Commonwealth failed to prove that he acted

with the requisite intent because the evidence does not show that he

intended to cause Mr. Wheeler serious bodily injury or that he acted

recklessly demonstrating extreme indifference to human life.       (See id. at

____________________________________________


2
  Appellant filed a Rule 1925(b) statement contemporaneously with his
notice of appeal on May 6, 2013. See Pa.R.A.P. 1925(b). The court filed a
Rule 1925(a) opinion on November 6, 2013. See Pa.R.A.P. 1925(a).
3
  Appellant’s Rule 1925(b) statement challenged both the sufficiency and
weight of the evidence to support the aggravated assault conviction. (See
Rule 1925(b) Statement, 5/06/13, at 1 (stating “The conviction on
Aggravated Assault was against the weight and sufficiency of the evidence
and should be reversed.”)). However, because Appellant abandoned the
weight claim in his brief, we will not address it. (See Appellant’s Brief, at 9-
15); see also Commonwealth v. Briggs, 12 A.3d 291, 310 n.19 (Pa.
2011), cert. denied, 132 S.Ct. 267 (2011) (refusing to address claim
appellant raised with trial court but subsequently abandoned in brief).



                                           -4-
J-A25034-14



12-14).     Appellant asserts that the record reflects an “all too common

situation” in which individuals overcome by anger induced by alcohol

overconsumption engaged in a physical altercation where both parties

accidentally sustained injury. (Id. at 13).

      Before we may address the merits of Appellant’s issue, we must

determine    whether   he   properly   preserved   it   for   our   review.   The

Commonwealth contends that Appellant waived his sufficiency of the

evidence issue because he did not identify the element(s) of the crime the

Commonwealth failed to prove at trial in his Rule 1925(b) statement. (See

Commonwealth’s Brief, at 9-10). We agree.

      [W]hen challenging the sufficiency of the evidence on appeal,
      the Appellant’s 1925[(b)] statement must specify the element or
      elements upon which the evidence was insufficient in order to
      preserve the issue for appeal. Such specificity is of particular
      importance in cases where, as here, the Appellant was convicted
      of multiple crimes each of which contains numerous elements
      that the Commonwealth must prove beyond a reasonable doubt.
      Here, Appellant . . . failed to specify which elements he was
      challenging in his [Rule] 1925[(b)] statement . . . . While the
      trial court did address the topic of sufficiency in its opinion, we
      have held that this is of no moment to our analysis because we
      apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion, not in
      a selective manner dependent on [a party’s] argument or a trial
      court’s choice to address an unpreserved claim.

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009), appeal

denied, 3 A.3d 670 (Pa. 2010) (citations and quotation marks omitted).

         Here, Appellant’s Rule 1925(b) statement does not identify which

elements of aggravated assault that the Commonwealth allegedly failed to

prove.    (See Rule 1925(b) Statement, 5/06/13, at 1).         Instead, as stated


                                       -5-
J-A25034-14



previously, the statement raises the following generic issue: “The conviction

on Aggravated Assault was against the weight and sufficiency of the

evidence and should be reversed.” (Id.). Although the trial court addressed

the sufficiency issue in its opinion, “this is of no moment to our analysis

because we apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion[.]”

Gibbs, supra at 281 (citation omitted).          Accordingly, we conclude that

Appellant’s   sufficiency   challenge   is    waived.   See   id.;   see    also

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013)

(determining that appellant waived sufficiency claim where his “Pa.R.A.P.

1925(b) statement simply provided a generic statement stating ‘[t]he

evidence was legally insufficient to support the convictions’”) (record citation

omitted).

      Moreover, even if Appellant did not waive his sufficiency claim, it

would still not merit relief.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and

                                        -6-
J-A25034-14


       all evidence actually received must be considered. Finally, the
       finder of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part
       or none of the evidence.

Commonwealth v. Cahill, 95 A.3d 298, 300 (Pa. Super. 2014) (citation

omitted).

       The Pennsylvania Crimes Code defines the crime of aggravated assault

as follows:

       (a) Offense defined.—A person is guilty of aggravated assault
       if he:

             (1) attempts to cause serious bodily injury to another, or
       causes such injury intentionally, knowingly or recklessly under
       circumstances manifesting extreme indifference to the value of
       human life[.]

18 Pa.C.S.A. § 2702(a)(1). The Crimes Code defines “serious bodily injury”

as “[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S.A. § 2301.4

       To obtain a conviction for aggravated assault when the victim
       sustained serious bodily injury, the Commonwealth must
       establish that the offender acted intentionally, knowingly, or with
       a high degree of recklessness that included an element of
       deliberation or conscious disregard of danger. At a minimum,
       the Commonwealth must prove that the offender acted with
       malice, consciously disregarding an unjustified and extremely
       high risk that his actions might cause death or serious bodily
       harm. In other words,
____________________________________________


4
   The trial court specifically found that “Wheeler’s injuries constituted
‘serious bodily injury’, since they required immediate medical attention and
would have been serious, if not life threatening, had they not received
emergency treatment.” (Trial Ct. Op., at 5).



                                           -7-
J-A25034-14


                  [a] defendant must display a conscious
           disregard for almost certain death or injury such that
           it is tantamount to an actual desire to injure or kill;
           at the very least, the conduct must be such that one
           could reasonably anticipate death or serious bodily
           injury would likely and logically result.

            This Court has previously acknowledged that intent can be
     difficult to prove directly because it is a subjective frame of
     mind. However, the fact-finder is free to conclude that the
     accused intended the natural and probable consequences of his
     actions to result therefrom.

                 We must look to all the evidence to establish
           intent, including, but not limited to, [the] appellant’s
           conduct as it appeared to his eyes. Intent can be
           proven by direct or circumstantial evidence; it may
           be inferred from acts or conduct or from the
           attendant circumstances.

           Each case must be evaluated on its own particular facts,
     but under appropriate circumstances, even a single punch to the
     face can constitute aggravated assault.

Commonwealth v. Faulk, 928 A.2d 1061, 1070 (Pa. Super. 2007), appeal

denied, 944 A.2d 756 (Pa. 2008) (citations and quotation marks omitted).

     Here, Mr. Wheeler testified that he was not intoxicated on the night of

the incident, and that Appellant was intoxicated and slurring his words.

(See N.T. Trial, 1/23/13, 26-27, 32).      Mr. Wheeler indicated that, after

Appellant had harassed him all day, Appellant jumped a waist-high fence

and attacked him with a knife. (See id. at 33, 35, 70). Mr. Wheeler stated

that he was not armed, and that he raised his arm in a defensive gesture to

protect his neck. (See id. at 34-36, 70, 78). He opined that, if he had not

blocked the knife with his arm, it would have entered the left side of his

neck. (See id. at 87). The force of the impact of the knife on Mr. Wheeler’s

                                    -8-
J-A25034-14



arm was so great that the knife went through his arm. (See id. at 36). He

stated that after the attack, Appellant danced around with the knife and

pointed it at Thomas and Thomas’ son, telling them that he was “going to

slit [their] fucking throat[s] next[.]”    (Id. at 38).   Mr. Wheeler further

testified that, because of the attack, he suffered a severed artery, tendons,

and ligaments, and trauma to his ulnar nerve, impairing his motion for

months. (See id. at 40-41). He has permanent scars from the injury, and

he continued to experience numbness as of the date of the trial. (See id. at

36, 41).

      Mr. Thomas corroborated Mr. Wheeler’s testimony, stating that

Appellant jumped the fence, stabbed Mr. Wheeler, and then started yelling

“you’re fucking next, Keith.” (Id. at 105; see also id. at 104). Mr. Thomas

understood this to mean that Appellant was going to stab him next. (See

id. at 105).

      Appellant testified that he was intoxicated during the incident, and he

indicated his belief that Mr. Wheeler was also intoxicated. (See id. at 200).

He stated that he acted in self-defense when Mr. Wheeler came running at

him with a large six or seven-inch knife, and that he managed to take the

knife away from Wheeler in the struggle.      (See id. at 196, 203-04, 228).

Appellant further testified that he put up his hand to protect himself from the

knife, and it accidently went through Wheeler’s arm. (See id. at 204, 229).

However, the trial court concluded that Appellant’s testimony describing his

version of events was not credible. (See Trial Ct. Op., at 5, 9); see also

                                     -9-
J-A25034-14



Cahill, supra at 300 (stating that it is within province of fact-finder to

assess credibility of witnesses and accept all, part, or none of evidence).

      Based on the foregoing, and viewing the evidence in the light most

favorable to the Commonwealth, see Cahill, supra at 300, we would

conclude that Appellant’s challenge to the sufficiency of the evidence lacks

merit. The record supports the trial court’s finding that Appellant committed

an intentional, knowing or reckless act, under circumstances manifesting

extreme indifference to human life when he forcefully stabbed Mr. Wheeler

with a knife, penetrating into and through his arm. (See Trial Ct. Op., at 6

(citing 18 Pa.C.S.A. § 2702(a)(1))). Accordingly, Appellant’s first issue on

appeal would not merit relief, even if we did not find it waived.

      In his second issue, Appellant claims that the trial court erred in

allowing evidence of his prior bad acts, in contravention of Pennsylvania Rule

of Evidence 404(b). (See Appellant’s Brief, at 15-20). Appellant maintains

that he is entitled to a new trial because the court allowed Mr. Wheeler, Mr.

Thomas, and police officers to testify about prior incidents where police

responded to complaints involving him. (See id. at 15-16).

      Before we may reach the merits of this issue, we must assess whether

Appellant has properly preserved it. The Commonwealth contends that this

issue is waived because Appellant failed to include it in his Rule 1925(b)

statement.    (See Commonwealth’s Brief, at 13; Rule 1925(b) Statement,

5/06/13, at 1). Consequently, the trial court did not address the issue in its




                                     - 10 -
J-A25034-14



opinion.   (See Trial Ct. Op., at 1-11; Commonwealth’s Brief, at 13).       We

agree with the Commonwealth that the issue is waived.

      Pennsylvania Rule of Appellate Procedure 1925(b) provides, in relevant

part, that “[i]ssues not included in [an appellant’s Rule 1925(b)] Statement .

. . are waived.” Pa.R.A.P. 1925(b)(4)(vii). An en banc panel of this Court

has stated:

            Our    Supreme       Court    intended   the    holding  in
      [Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998)] to operate
      as a bright-line rule, such that “failure to comply with the
      minimal requirements of Pa.R.A.P. 1925(b) will result in
      automatic waiver of the issues raised.” Commonwealth v.
      Schofield, . . . 888 A.2d 771, 774 ([Pa.] 2005) (emphasis
      added); see also [Commonwealth v.] Castillo, 888 A.2d
      [775, 780 (Pa. 2005)]. Given the automatic nature of this type
      of waiver, we are required to address the issue once it comes to
      our attention. Indeed, our Supreme Court does not countenance
      anything less than stringent application of waiver pursuant to
      Rule 1925(b): “[A] bright-line rule eliminates the potential for
      inconsistent results that existed prior to Lord, when . . .
      appellate courts had discretion to address or to waive issues
      raised in non-compliant Pa.R.A.P. 1925(b) statements.” Id.
      Succinctly put, it is no longer within this Court’s discretion to
      ignore the internal deficiencies of Rule 1925(b) statements.

Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d

222, 224 (Pa. Super. 2014) (en banc) (emphasis in original).

      Here, Appellant’s Rule 1925(b) statement wholly omits the second

issue he discusses in his brief alleging trial court error in allowing prior bad




                                     - 11 -
J-A25034-14



act evidence.5      (See Rule 1925(b) Statement, 5/06/13, at 1; Appellant’s

Brief, at 15-20). Therefore, Appellant’s second issue on appeal is waived,

and we may not address it on the merits.              See Pa.R.A.P. 1925(b)(4)(vii);

see   also    Greater      Erie   Indus.       Dev.   Corp.,   supra   at   224,   227.

Accordingly, we affirm the judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2014




____________________________________________


5
  Specifically, Appellant’s Rule 1925(b) statement raises three issues: 1) the
aforementioned weight/sufficiency claim; 2) a claim that the court
incorrectly calculated his prior record score; and 3) a challenge to the
information filed by the Commonwealth. (See Rule 1925(b) Statement,
5/06/13, at 1).



                                          - 12 -